Title: From George Washington to Goose Van Schaick, 12 June 1782
From: Washington, George
To: Van Schaick, Goose


                  
                     sir
                     Head Quarters 12th June
                     1782
                  
                  Your Letter to me of April last was transmitted to the War Office
                     to be laid before Congress for their Order.
                  Inclosed is the Report of the Secretary at War thereon, from
                     whence it appears that no promotion has taken place, nor Liberty granted for
                     your retiring.
                  It not being in my power to permit your Absence any longer, I
                     have to request that you immediately return to your Duty in the Army, &
                     take Command of your Regiment. I am &c.
                  
                     G.W.
                     
                  
               